Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a thickness of rectus abdominis muscle, an angle formed by a median line in a transverse section image of the rectus abdominis muscle and an apex of a bulge, and a rise indicating a rising state from the median line in the transverse section image of the rectus abdominis muscle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because 
“…metabolic syndrome. An ultrasonic probe…” should be “…metabolic syndrome: an ultrasonic probe…”; 
“…image of the abdomen. A feature assessing unit…” should be “…image of the abdomen; a feature assessing unit…”; and 
“…in the tomographic image. A measure presenting unit…” should be “…in the tomographic image; a measure presenting unit…”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 26 and 35 are objected to because of the following informalities: “assessment index data” in line 2 of the claims should be “rectus abdominis muscle assessment index data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-21, 26, 28-30, and 35 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 19 and 28 recite “identify a region of rectus abdominis muscle and a region of a predetermined fat layer among living body portions visualized in a tomographic image”, “output a feature of a shape of the rectus abdominis muscle and a quantitative feature of the fat layer”, and “selectively present one of the measure patterns by inputting the rectus abdominis muscle assessment index data and the fat layer assessment index data to the knowledge database”. 
This judicial exception is not integrated into a practical application because a user can identify the muscle region and fat region in an image using a pen and the human mind, measure the quantitative features of the muscle and fat layers in the image with a pen and a ruler, and decide the lifestyle of the patient based on the measured features in the image compared to previous decisions of lifestyle in previously measured images. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to simply implement the abstract idea on a computer (see MPEP 2106.04(a)(2)(III) – “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions…Claims can recite a mental process even if they are claimed as being performed on a computer.”). 
Claims 20-21, 26, 29-30, and 35 are dependent on independent claims 19 and 28, and the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thereby, the dependent claims are also rejected under 35 U.S.C. 101. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 27 and 36 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim “wherein the tomographic image is acquired with the ultrasonic probe in a state where a subject raises his/her upper body up” is interpreted to read on the human body.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “feature assessing unit” in claims 19 and 24, “measure presenting unit” in claim 19 and 26, “learning model” in claims 22, 24, “measuring unit” in claim 22, and “learning processing unit” in claims 23 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant’s Fig. 3 and specification (see para. 0028, pg. 16, lines 3-12) does not properly describe how the measurements of thickness, angle, and rise of the rectus abdominis muscle from the image are processed. Fig. 3 shows an explanatory diagram of the measurements of the thickness, angle, and rise of the rectus abdominis muscle, but the measurements are not shown to be processed on a tomographic transverse section image of the rectus abdominis muscle. The specification does not describe how the measurements of thickness, angle, and rise of the rectus abdominis muscle in an image are related to the rest of the system.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-22, 24-26, 28, 30-31, 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 19 and 28, it is unclear how a “tomographic image” is “acquired by an image of an abdomen…with an ultrasound ”. The examiner assumes an image of the abdomen is processed to produce a tomographic image of the abdomen. It is also unclear what are the “measures concerning lifestyle”. The examiner assumes the “measures concerning lifestyle” are the measure patterns since the output of one of the measure patterns depend on the input of the fat layer assessment index data and the rectus abdominis muscle assessment index data to the knowledge database. 
Claims 21 and 30 recites “wherein the rectus abdominis muscle assessment index data includes a thickness of rectus abdominis muscle, an angle formed by a median line in a transverse section image of the rectus abdominis muscle and an apex of a bulge, and a rise indicating a rising state from the median line in the transverse section image of the rectus abdominis muscle”, which is indefinite. The specification and figures does not clearly explain how the measurements from the image are processed. It is unclear how the thickness, angle, and rise of the rectus abdominis muscle relate to the rest of the system. It is also unclear what a “median line”, an “apex of a bulge”, or a “rising state” is in relation to the rectus abdominis muscle in the image. The examiner assumes the “median line” is a midline of the muscle.  
Claims 22, 24, 26, 31, 33, and 35 recites the limitation "assessment index data".  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes “output the assessment index data” is related to the “measure pattern” of independent claims 19 and 28. 
Claims 24 and 33-34 recites the limitation “second learning model” in lines 3 and 7 of claim 24, lines 3 and 8 of claim 33, and line 2 of claim 34. There is insufficient antecedent basis for this limitation in the claim. The examiner assumes the “second learning model” is learning model 3c of the applicant’s Fig. 8. 
Claim 25 recites the limitation “second learning processing unit”. There is insufficient antecedent basis for this limitation in the claim. The examiner assumes the “second learning processing unit” is learning processing unit 5 of the applicant’s Fig. 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 19, 21-22, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga (JP 2015080570 A, published April 27, 2015), from the IDS, in view of J. Kim et al., “Thickness of Rectus Abdominis Muscle and Abdominal Subcutaneous Fat Tissue in Adult Women: Correlation with Age, Pregnancy, Laparotomy, and Body Mass Index,” Archives of Plastic Surgery, vol. 39, pp. 528-533, May 2012, hereinafter referred to as Hiuga and Kim, respectively. 
Regarding claim 19, Hiuga teaches a lifestyle assessment system which assesses lifestyle relating to metabolic syndrome, the lifestyle assessment system comprising: 
a feature assessing unit configured to 
identify a region of rectus abdominis muscle and a region of a predetermined fat layer among living body portions visualized in a tomographic image acquired by an image of an abdomen of a subject being captured with an ultrasonic probe (Fig. 1, ultrasonic probe 3; see pg. 3, para. 3 – “In FIG. 2 (a), the boundary B21 between the subcutaneous fat layer and the rectus abdominis muscle tissue layer in the tomographic image is indicated by a one-dot chain line.”); and 
output at least 
rectus abdominis muscle assessment index data indicating a feature of a shape of the rectus abdominis muscle (thickness of rectus abdominis muscle tissue layer) and 
fat layer assessment index data indicating a quantitative feature of the fat layer (thickness of subcutaneous fat layer) as 
assessment index data of lifestyle (Fig. 1; see pg. 3, para. 1 – “…the ultrasonic measurement apparatus 1 measures the thickness of the subcutaneous fat layer (subcutaneous fat thickness) and the thickness of the rectus abdominis muscle tissue layer (stratus abdominis muscle tissue thickness) using the acquired reflected wave data, and displays the measurement results. The degree of training achievement is presented to the subject by processing.” Where the degree of training achievement is an assessment index data of lifestyle); and 
a measure presenting unit including 
a knowledge database in which the feature of the shape of the rectus abdominis muscle (rectus abdominis muscle thickness), the quantitative feature of the fat layer (subcutaneous fat thickness) and measure patterns obtained by systematically classifying measures concerning lifestyle are associated (see pg. 7, para. 6 – “…the true value (actual measurement) of subcutaneous fat thickness and rectus abdominis muscle thickness is collected using a caliper or other measuring device, and a detection program (for average subjects) 621 and detection program (for advanced training) 623 are applied to collect measurements of subcutaneous fat thickness and rectus abdominis muscle thickness…In addition, each physical attribute value of the subject is collected…A database in which the respective detection programs (for advanced training users) 623 are associated with each other is created.” Where the measure patterns concerning lifestyle are the detection programs for average subjects and advanced training subjects depending on the amount of fat and muscle measured in the subject) and 
configured to selectively present one of the measure patterns by inputting the rectus abdominis muscle assessment index data and the fat layer assessment index data to the knowledge database (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the selected measure pattern is the selected detection program).
Hiuga teaches identifying the rectus abdominis muscle in a tomographic image, but does not explicitly teach identifying the regions of right and left rectus abdominis muscle in a tomographic image. 
Whereas, Kim, in an analogous field of endeavor, teaches identifying the regions of right and left rectus abdominis muscle in a tomographic image (from Fig. 1, “…MUR, thickness of the thickest part of the right rectus abdominis muscle at the umbilicus level; MUL, thickness of the thickest part of the left rectus abdominis muscle at the umbilicus level…” identifying and measuring the thickness of the right and left rectus abdominis muscles). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified identifying the rectus abdominis muscle in a tomographic image, as disclosed in Hiuga, by identifying both right and left rectus abdominis muscles in a tomographic image, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to plan a rectus abdominis muscle flap and safe elevation of muscle flap, as taught in Kim (see pg. 532, col. 1, para. 2). 
Furthermore, regarding claim 21, in light of the 112(a) and 112(b) rejections as explained above, Kim further teaches displaying a measurement in a tomographic transverse section image of the rectus abdominis muscle (from Fig. 1, measurements of the rectus abdominis muscle in a CT (computed tomography) transverse image, “The thickness of the rectus abdominis muscle and abdominal fat were measured with the picture archiving and communications system viewer program (PiviewStar) using the caliper tool from the program…MUR, thickness of the thickest part of the right rectus abdominis muscle at the umbilicus level; MUL, thickness of the thickest part of the left rectus abdominis muscle at the umbilicus level…”). 
The motivation for claim 21 was shown previously in claim 19. 
Furthermore, regarding claim 22, Hiuga further teaches wherein the feature assessing unit includes:
a first learning model for identifying a region of the rectus abdominis muscle and a region of the fat layer visualized in the tomographic image (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the first learning model is the identification model 64); and 
a measuring unit configured to measure the region of the rectus abdominis muscle and the region of the fat layer identified with the first learning model, in accordance with a predetermined criterion (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the predetermined criterion are the detection programs using the identification model 64 (first learning model) created in advance), and 
output the assessment index data (measure pattern) on a basis of a plurality of measurement results obtained through the measurement (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the output assessment index data is the output of the selected detected program).

Regarding claim 28, Hiuga teaches lifestyle assessment program for assessing lifestyle relating to metabolic syndrome, the lifestyle assessment program causing a computer to execute processing comprising: 
a first step of 
identifying a region of rectus abdominis muscle and a region of a predetermined fat layer among living body portions visualized in a tomographic image acquired by an image of an abdomen of a subject being captured with an ultrasonic probe (Fig. 1, ultrasonic probe 3; see pg. 3, para. 3 – “In FIG. 2 (a), the boundary B21 between the subcutaneous fat layer and the rectus abdominis muscle tissue layer in the tomographic image is indicated by a one-dot chain line.”), and 
outputting at least 
rectus abdominis muscle assessment index data indicating a feature of a shape of the rectus abdominis muscle (thickness of rectus abdominis muscle tissue layer) and 
fat layer assessment index data indicating a quantitative feature of the fat layer (thickness of subcutaneous fat layer) as 
assessment index data of lifestyle (Fig. 1; see pg. 3, para. 1 – “…the ultrasonic measurement apparatus 1 measures the thickness of the subcutaneous fat layer (subcutaneous fat thickness) and the thickness of the rectus abdominis muscle tissue layer (stratus abdominis muscle tissue thickness) using the acquired reflected wave data, and displays the measurement results. The degree of training achievement is presented to the subject by processing.” Where the degree of training achievement is an assessment index data of lifestyle); and 
a second step of 
selectively presenting one of measure patterns by inputting the rectus abdominis muscle assessment index data (rectus abdominis muscle thickness) and the fat layer assessment index data (subcutaneous fat thickness) to a knowledge database (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the selected measure pattern is the selected detection program)
in which the feature of the shape of the rectus abdominis muscle, the quantitative feature of the fat layer, and the measure patterns obtained by systematically classifying measures concerning lifestyle are associated (see pg. 7, para. 6 – “…the true value (actual measurement) of subcutaneous fat thickness and rectus abdominis muscle thickness is collected using a caliper or other measuring device, and a detection program (for average subjects) 621 and detection program (for advanced training) 623 are applied to collect measurements of subcutaneous fat thickness and rectus abdominis muscle thickness…In addition, each physical attribute value of the subject is collected…A database in which the respective detection programs (for advanced training users) 623 are associated with each other is created.” Where the measure patterns concerning lifestyle are the detection programs for average subjects and advanced training subjects depending on the amount of fat and muscle measured in the subject).
Hiuga teaches identifying the rectus abdominis muscle in a tomographic image, but does not explicitly teach identifying the regions of right and left rectus abdominis muscle in a tomographic image. 
Whereas, Kim, in an analogous field of endeavor, teaches identifying the regions of right and left rectus abdominis muscle in a tomographic image (from Fig. 1, “…MUR, thickness of the thickest part of the right rectus abdominis muscle at the umbilicus level; MUL, thickness of the thickest part of the left rectus abdominis muscle at the umbilicus level…” identifying and measuring the thickness of the right and left rectus abdominis muscles). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified identifying the rectus abdominis muscle in a tomographic image, as disclosed in Hiuga, by identifying both right and left rectus abdominis muscles in a tomographic image, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to plan a rectus abdominis muscle flap and safe elevation of muscle flap, as taught in Kim (see pg. 532, col. 1, para. 2). 
Furthermore, regarding claim 30, in light of the 112(a) and 112(b) rejections as explained above, Kim further teaches displaying a measurement in a tomographic transverse section image of the rectus abdominis muscle (from Fig. 1, measurements of the rectus abdominis muscle in a CT (computed tomography) transverse image, “The thickness of the rectus abdominis muscle and abdominal fat were measured with the picture archiving and communications system viewer program (PiviewStar) using the caliper tool from the program…MUR, thickness of the thickest part of the right rectus abdominis muscle at the umbilicus level; MUL, thickness of the thickest part of the left rectus abdominis muscle at the umbilicus level…”). 
The motivation for claim 30 was shown previously in claim 28. 
Furthermore, regarding claim 31, Hiuga further teaches wherein the first step includes: 
a step of inputting the tomographic image acquired with the ultrasonic probe to a first learning model for identifying a region of the rectus abdominis muscle and a region of the fat layer visualized in the tomographic image (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the first learning model is the identification model 64); and 
a step of measuring each of the regions of the right and left rectus abdominis muscle and the region of the fat layer identified with the first learning model, in accordance with a predetermined criterion (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the predetermined criterion are the detection programs using the identification model 64 (first learning model) created in advance), and 
in the second step, the assessment index data (measure pattern) is output on a basis of a plurality of measurement results obtained through the measurement (see pg. 11, para. 3 – “…by determining the application detection program using the identification model 64 created in advance, the detection program corresponding to each physical attribute value of the subject to be measured is selectively used to use the subcutaneous fat layer and the rectus abdominis muscle tissue.” Where the output assessment index data is the output of the selected detected program).

	Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga in view of Kim, as applied to claim 19 and 28 above, respectively, and in further view of A. T. Grainger et al., “Deep learning-based quantification of abdominal fat on magnetic resonance images,” PLoS ONE, vol. 13, no. 9, pp. 1-16, Sep. 2018, hereinafter referred to as Grainger. 
	Regarding claim 20, Hiuga in view of Kim teaches all of the elements disclosed in claim 19 above.
	Hiuga in view of Kim teaches where the fat layer assessment index data indicates a quantitative feature of a fat layer, but does not explicitly teach: 
the fat layer assessment index data include 
a first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer, 
second fat layer assessment index data indicating a quantitative feature of a visceral fat layer, and 
in the knowledge database, the quantitative feature of the subcutaneous fat layer, the quantitative feature of the visceral fat layer, and the measure patterns are associated, and 
the measure presenting unit inputs the first fat layer assessment index data and the second fat layer assessment index data to the knowledge database as the fat layer assessment index data.
	Whereas, Grainger, in an analogous field of endeavor, teaches: 
wherein the fat layer assessment index data includes 
first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer (see pg. 9, para. 1 – “These segmentation images were then used to generate the regions of interest on the original MR slices for quantifying both visceral and subcutaneous fat volumes.” Where the quantitative feature is volume), and 
second fat layer assessment index data indicating a quantitative feature of a visceral fat layer (see pg. 9, para. 1 – “These segmentation images were then used to generate the regions of interest on the original MR slices for quantifying both visceral and subcutaneous fat volumes.” Where the quantitative feature is volume), 
in the knowledge database (core training dataset), the quantitative feature of the subcutaneous fat layer (area of subcutaneous fat), the quantitative feature of the visceral fat layer (area of visceral fat), and the measure patterns (body weight) are associated (see Abstract – “Analysis with the automated method showed significant reductions in volumes of visceral and subcutaneous fat but not non-fat tissues in congenic mice compared to B6 mice. These results demonstrate the accuracy of deep learning in quantification of abdominal fat and its significance in determining body weight.”), and 
the measure presenting unit inputs the first fat layer assessment index data (area of subcutaneous fat) and the second fat layer assessment index data (area of visceral fat) to the knowledge database (core training data set) as the fat layer assessment index data (see pg. 3, para. 4 – “37 water-filtered 2D MR images from 5 B6 and 3 congenic mice were each manually segmented with fully annotated area for visceral fat and area for subcutaneous fat and these images formed the core training data set.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fat layer assessment index data, as disclosed in Hiuga in view of Kim, by having the fat layer assessment index data include a first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer, second fat layer assessment index data indicating a quantitative feature of a visceral fat layer, and in the knowledge database, the quantitative feature of the subcutaneous fat layer, the quantitative feature of the visceral fat layer, and the measure patterns are associated, and the measure presenting unit inputs the first fat layer assessment index data and the second fat layer assessment index data to the knowledge database as the fat layer assessment index data, as disclosed in Grainger. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of deep learning in quantification of abdominal fat to determine body weight, as taught in Grainger (see Abstract). 

Regarding claim 29, Hiuga in view of Kim teaches all of the elements disclosed in claim 28 above.
Hiuga in view of Kim does not explicitly teach wherein the fat layer assessment index data includes first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer and second fat layer assessment index data indicating a quantitative feature of a visceral fat layer, in the knowledge database, the quantitative feature of the subcutaneous fat layer, the quantitative feature of the visceral fat layer, and the measure patterns are associated, and in the second step, the first fat layer assessment index data and the second fat layer assessment index data are input to the knowledge database as the fat layer assessment index data.
Whereas, Grainger, in an analogous field of endeavor, teaches:
wherein the fat layer assessment index data includes 
first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer (see pg. 9, para. 1 – “These segmentation images were then used to generate the regions of interest on the original MR slices for quantifying both visceral and subcutaneous fat volumes.” Where the quantitative feature is volume), and 
second fat layer assessment index data indicating a quantitative feature of a visceral fat layer (see pg. 9, para. 1 – “These segmentation images were then used to generate the regions of interest on the original MR slices for quantifying both visceral and subcutaneous fat volumes.” Where the quantitative feature is volume), 
in the knowledge database (core training dataset), the quantitative feature of the subcutaneous fat layer (area of subcutaneous fat), the quantitative feature of the visceral fat layer (area of visceral fat), and the measure patterns (body weight) are associated (see Abstract – “Analysis with the automated method showed significant reductions in volumes of visceral and subcutaneous fat but not non-fat tissues in congenic mice compared to B6 mice. These results demonstrate the accuracy of deep learning in quantification of abdominal fat and its significance in determining body weight.”), and 
in the second step, the first fat layer assessment index data and the second fat layer assessment index data are input to the knowledge database as the fat layer assessment index data (see pg. 3, para. 4 – “37 water-filtered 2D MR images from 5 B6 and 3 congenic mice were each manually segmented with fully annotated area for visceral fat and area for subcutaneous fat and these images formed the core training data set.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fat layer assessment index data, as disclosed in Hiuga in view of Kim, by having the fat layer assessment index data include a first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer, second fat layer assessment index data indicating a quantitative feature of a visceral fat layer, and in the knowledge database, the quantitative feature of the subcutaneous fat layer, the quantitative feature of the visceral fat layer, and the measure patterns are associated, and the measure presenting unit inputs the first fat layer assessment index data and the second fat layer assessment index data to the knowledge database as the fat layer assessment index data, as disclosed in Grainger. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of deep learning in quantification of abdominal fat to determine body weight, as taught in Grainger (see Abstract). 


Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga in view of Kim, as applied to claim 22 and 31 above, respectively, and in further view of Perrey et al. (US 20180240551 A1, published August 23, 2018), hereinafter referred to as Perrey. 
Regarding claim 23, Hiuga in view of Kim teaches all of the elements disclosed in claim 22 above.
Hiuga in view of Kim does not explicitly teach a first learning processing unit configured to perform learning processing of the first learning model through supervised learning using training data which gives an instruction of respective positions of the region of the rectus abdominis muscle and the region of the fat layer visualized in the tomographic image.
Whereas, Perrey, in an analogous field of endeavor, teaches 
a first learning processing unit (Fig. 1A, machine learning algorithm 107) configured to perform learning processing of the first learning model (Fig. 1A, anatomical structure model 108) through supervised learning using training data (see para. 0023 – “…the machine learning algorithm 107 may define the anatomical structure model 108 by automatically building a statistical model and/or a database of true positives and true negatives corresponding to each anatomical structure identified based on the features from a set of training images, a classification model , supervised modeling, and/or the like.”)
which gives an instruction of respective positions of the region of the muscle and the region of the fat layer visualized in the tomographic image (see para. 0028 – “The machine learning algorithm 107 defines at least one model 109 based on a pixel level classifier model to label and/or assign each pixel of the medical image into a plurality of categories or classes (e.g., muscle, fat, background anatomy, bladder). The controller circuit 102 executing the classification model may determine the classes from a feature space of the pixels based from the various intensities and spatial positions of pixels within the medical image.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first learning model, as disclosed in Hiuga in view of Kim, by having a first learning processing unit configured to perform learning processing of the first learning model through supervised learning using training data which gives an instruction of respective positions of the region of the muscle and the region of the fat layer visualized in the tomographic image, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to build a database of true positives and true negatives corresponding to each anatomical structure defining the learning model, as taught in Perrey (see para. 0025). 

Regarding claim 32, Hiuga in view of Kim teaches all of the elements disclosed in claim 31 above.
Hiuga in view of Kim does not explicitly teach a third step of performing learning processing of the first learning model through supervised learning using training data which gives an instruction of respective positions of the regions of the right and left rectus abdominis muscle and the region of the fat layer visualized in the tomographic image.
Whereas, in an analogous field of endeavor, teaches a third step of 
performing learning processing (Fig. 1A, machine learning algorithm 107) of the first learning model (Fig. 1A, anatomical structure model 108) through supervised learning using training data (see para. 0023 – “…the machine learning algorithm 107 may define the anatomical structure model 108 by automatically building a statistical model and/or a database of true positives and true negatives corresponding to each anatomical structure identified based on the features from a set of training images, a classification model , supervised modeling, and/or the like.”)
which gives an instruction of respective positions of the regions of the muscle and the region of the fat layer visualized in the tomographic image (see para. 0028 – “The machine learning algorithm 107 defines at least one model 109 based on a pixel level classifier model to label and/or assign each pixel of the medical image into a plurality of categories or classes (e.g., muscle, fat, background anatomy, bladder). The controller circuit 102 executing the classification model may determine the classes from a feature space of the pixels based from the various intensities and spatial positions of pixels within the medical image.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first learning model, as disclosed in Hiuga in view of Kim, by performing learning processing of the first learning model through supervised learning using training data which gives an instruction of respective positions of the regions of the right and left rectus abdominis muscle and the region of the fat layer visualized in the tomographic image, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to build a database of true positives and true negatives corresponding to each anatomical structure defining the learning model, as taught in Perrey (see para. 0025). 

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga in view of Kim, as applied to claim 19 and 28 above, respectively, and in further view of A. Valentinitsch et al., “Automated unsupervised multi-parametric classification of adipose tissue depots in skeletal muscle,” Journal of Magnetic Reasonance Imaging, vol. 37, no. 4, pp. 1-21, Apr. 2014, hereinafter referred to as Valentinitsch. 
Regarding claim 24, Hiuga in view of Kim teaches all of the elements disclosed in claim 19 above.
Hiuga in view of Kim does not explicitly teach wherein the feature assessing unit includes: 
a learning model for classifying an integrated feature regarding a shape of the right and left rectus abdominis muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance, and 
the feature assessing unit outputs the assessment index data on a basis of the classification pattern into which the integrated feature is classified with the learning model.
Whereas, Valentinitsch, in an analogous field of endeavor, teaches:
a learning model for classifying an integrated feature regarding a shape of the muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance (see pg. 6, para. 2 – “For the calf dataset, the performance of the automatic segmentation compared to the manual segmentation in terms of computing SAT [subcutaneous adipose tissue] and IMAT [intermuscular adipose tissue] areas was evaluated for different degrees of muscle fat infiltration. Specifically, the calf muscle data were grouped according to the presence of fatty infiltration in the medial gastrocnemius muscle (MG) based on a 5-point semi quantitative scale described by Goutallier (36): G0 (normal), G1 (some fatty streaks), G2 (less fat than muscle), G3 (as much fat as muscle), G4 (more fat than muscle). The grading was performed by a trained radiologist…was based on visual assessment of muscle fat infiltration on T1-weighted fast-spin echo images…” Where the learning model (automatic segmentation algorithm) classifies the image into plurality of classification patterns (G0 to G4) that are defined in advance, which is based on the amount of fat and muscle in the image), and 
the feature assessing unit outputs the assessment index data on a basis of the classification pattern into which the integrated feature is classified with the learning model (from Fig. 3, “Representative results of the multi-parametric segmentation for the SAT [subcutaneous adipose tissue] region mask…and muscle region mask…in the calf of subjects with different grades of muscle infiltration in the medial gastrocnemius (MG).” where the assessment index data are the image results based on the classification pattern (grades of muscle infiltration)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feature assessing unit, as disclosed in Hiuga in view of Kim, by including to the feature assessing unit a learning model for classifying an integrated feature regarding a shape of the muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance, and where the feature assessing unit outputs the assessment index data on a basis of the classification pattern into which the integrated feature is classified with the learning model, as disclosed in Valentinitsch. One of ordinary skill in the art would have been motivated to make this modification in order to improve the reliability and accuracy of the image, and to reduce the amount of post-processing, as taught in Valentinitsch (see pg. 10, para. 3).  

Regarding claim 33, Hiuga in view of Kim teaches all of the elements disclosed in claim 28 above.
Hiuga in view of Kim does not explicitly teach wherein the first step includes: 
a step of inputting the tomographic image acquired with the ultrasonic probe to a learning model for classifying an integrated feature regarding a shape of the right and left rectus abdominis muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance, and 
in the second step, the assessment index data is output on a basis of the classification pattern classified with the second learning model.
Whereas, Valentinitsch, in an analogous field of endeavor, teaches
a step of inputting the tomographic image acquired with the ultrasonic probe to a learning model for classifying an integrated feature regarding a shape of the muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance (see pg. 6, para. 2 – “For the calf dataset, the performance of the automatic segmentation compared to the manual segmentation in terms of computing SAT [subcutaneous adipose tissue] and IMAT [intermuscular adipose tissue] areas was evaluated for different degrees of muscle fat infiltration. Specifically, the calf muscle data were grouped according to the presence of fatty infiltration in the medial gastrocnemius muscle (MG) based on a 5-point semi quantitative scale described by Goutallier (36): G0 (normal), G1 (some fatty streaks), G2 (less fat than muscle), G3 (as much fat as muscle), G4 (more fat than muscle). The grading was performed by a trained radiologist…was based on visual assessment of muscle fat infiltration on T1-weighted fast-spin echo images…” Where the learning model (automatic segmentation algorithm) classifies the image into plurality of classification patterns (G0 to G4) that are defined in advance, which is based on the amount of fat and muscle in the image), and 
in the second step, the assessment index data is output on a basis of the classification pattern classified with the learning model (from Fig. 3, “Representative results of the multi-parametric segmentation for the SAT [subcutaneous adipose tissue] region mask…and muscle region mask…in the calf of subjects with different grades of muscle infiltration in the medial gastrocnemius (MG).” where the assessment index data are the image results based on the classification pattern (grades of muscle infiltration)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first step and the second step, as disclosed in Hiuga in view of Kim, by including a step of inputting the tomographic image acquired with the ultrasonic probe to a learning model for classifying an integrated feature regarding a shape of the muscle and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance, and in the second step, the assessment index data is output on a basis of the classification pattern classified with the learning model, as disclosed in Valentinitsch. One of ordinary skill in the art would have been motivated to make this modification in order to improve the reliability and accuracy of the image, and to reduce the amount of post-processing, as taught in Valentinitsch (see pg. 10, para. 3).  

	Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga in view of Kim and Valentinitsch, as applied to claim 24 and 33 above, respectively, and in further view of T. Srivastava et al., “Machine learning algorithms to classify spinal muscular atrophy subtypes,” Neurology, vol. 79, pp. 358-364 July 2012, hereinafter referred to as Srivastava.
Regarding claim 25, Hiuga in view of Kim and Valentinitsch teaches all of the elements disclosed in claim 24 above.
Hiuga in view of Kim and Valentinitsch does not explicitly teach a learning processing unit configured to perform learning processing of the learning model through supervised learning using training data which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the right and left rectus abdominis muscle and the amount of the fat layer visualized in the tomographic image is classified.
Whereas, Srivastava, in analogous field of endeavor, teaches a learning processing unit configured to 
perform learning processing of the learning model through supervised learning using training data (see pg. 360, col. 1, para. 4 – “In our model, several EIM [electrical impedance myography] and ultrasound features were entered for each individual muscle (attributes or features), and the model was trained to combine these features in a way such that it was able to efficiently distinguish among normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles.”; see pg. 360, col. 2, para. 3 – “One of the 10 subsamples is retained as the validation data and the remaining 9 are used as training data. This process was then repeated 9 more times with each subsample being retained as the validation data.” where supervised learning of the model is the iterative processing of the training data)
which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the muscle and the amount of the fat layer visualized in the tomographic image is classified (see pg. 360, col. 1, para. 4 – “In our model, several EIM and ultrasound features were entered for each individual muscle (attributes or features), and the model was trained to combine these features in a way such that it was able to efficiently distinguish among normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles.”; see pg. 360, col. 2, para. 2 – “For QMU [quantitative muscle ultrasound], the features that were included were the mean, median, and SD of fat and muscle luminosities, and the ratios of mean and median muscle to fat luminosities.” Where the classification pattern (normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles) is based on the amount of fat and muscle in the image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning processing unit, as disclosed in Hiuga in view of Kim and Valentinitsch, by having the processing unit a learning processing unit configured to perform learning processing of the learning model through supervised learning using training data which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the muscle and the amount of the fat layer visualized in the tomographic image is classified, as disclosed in Srivastava. One of ordinary skill in the art would have been motivated to make this modification in order to more accurately categorize the muscle, as taught in Srivastava (see Abstract). 

Regarding claim 34, Hiuga in view of Kim and Valentinitsch teaches all of the elements disclosed in claim 33 above.
Hiuga in view of Kim and Valentinitsch does not explicitly teach a fourth step of performing learning processing of the learning model through supervised learning using training data which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the right and left rectus abdominis muscle and the amount of the fat layer visualized in the tomographic image is classified.
Whereas, Srivastava, in analogous field of endeavor, teaches 
a fourth step of performing learning processing of the learning model through supervised learning using training data (see pg. 360, col. 1, para. 4 – “In our model, several EIM [electrical impedance myography] and ultrasound features were entered for each individual muscle (attributes or features), and the model was trained to combine these features in a way such that it was able to efficiently distinguish among normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles.”; see pg. 360, col. 2, para. 3 – “One of the 10 subsamples is retained as the validation data and the remaining 9 are used as training data. This process was then repeated 9 more times with each subsample being retained as the validation data.” where supervised learning of the model is the iterative processing of the training data)
which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the muscle and the amount of the fat layer visualized in the tomographic image is classified (see pg. 360, col. 1, para. 4 – “In our model, several EIM and ultrasound features were entered for each individual muscle (attributes or features), and the model was trained to combine these features in a way such that it was able to efficiently distinguish among normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles.”; see pg. 360, col. 2, para. 2 – “For QMU [quantitative muscle ultrasound], the features that were included were the mean, median, and SD of fat and muscle luminosities, and the ratios of mean and median muscle to fat luminosities.” Where the classification pattern (normal, type 2 SMA [spinal muscular atrophy], and type 3 SMA muscles) is based on the amount of fat and muscle in the image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Hiuga in view of Kim and Valentinitsch, by including to the method a step of performing learning processing of the learning model through supervised learning using training data which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the muscle and the amount of the fat layer visualized in the tomographic image is classified, as disclosed in Srivastava. One of ordinary skill in the art would have been motivated to make this modification in order to more accurately categorize the muscle, as taught in Srivastava (see Abstract).

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga in view of Kim, as applied to claim 19 and 28 above, respectively, and in further view of Kiyose (JP 2015142619 A, published August 6, 2015), from the IDS, hereinafter referred to as Kiyose. 
Regarding claim 26, Hiuga in view of Kim teaches all of the elements disclosed in claim 19 above.
Hiuga in view of Kim teaches inputting the rectus abdominis muscle assessment index data to the knowledge database, but does not explicitly teach: 
wherein the rectus abdominis muscle assessment index data includes a brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image,
in the knowledge database, the brightness of the rectus abdominis muscle and the measure patterns are associated, and 
the measure presenting unit inputs the brightness assessment index data to the knowledge database.
Whereas, Kiyose, in the same field of endeavor, teaches: 
brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image (see pg. 18, para. 1 – “…the degree of fat crossing (marbling state) in the muscular tissue can be used as an index representing muscle quality information…the higher the body fat percentage, the greater the amount of fat crossing, the higher the brightness of the muscle layer in the ultrasound image…the lower the body fat percentage, the smaller the amount of fat crossing, and in the ultrasound image, the brightness of the muscle layer is lowered…”), 
in the knowledge database (Fig. 1, storage unit 140), the brightness of the rectus abdominis muscle (brightness of the muscle layer) and the measure patterns (tissue quality information) are associated (see pg. 4, para. 1 – “This guideline information can be stored in the storage unit 140, for example, in a database format that can be read in association with tissue thickness information and tissue quality information at each measurement timing.”), and 
the measure presenting unit inputs the brightness assessment index data to the knowledge database (see pg. 18, para. 1 – “…the degree of fat crossing (marbling state) in the muscular tissue can be used as an index representing muscle quality information.”; see pg. 4, para. 1 – “This guideline information can be stored in the storage unit 140, for example, in a database format that can be read in association with tissue thickness information and tissue quality information at each measurement timing.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectus abdominis muscle assessment index data, as disclosed in Hiuga in view of Kim, by including to the rectus abdominis muscle assessment index data a brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image, as disclosed in Kiyose. One of ordinary skill in the art would have been motivated to make this modification in order to use the degree of fat crossing (marbling state) in the muscle as an index representing the muscle quality in an image, as taught in Kiyose (see pg. 18, para 1). 

Regarding claim 35, Hiuga in view of Kim teaches all of the elements disclosed in claim 28 above.
Hiuga in view of Kim teaches inputting the rectus abdominis muscle assessment index data to the knowledge database, but does not explicitly teach: 
wherein the assessment index data includes brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image, 
in the knowledge database, the brightness of the rectus abdominis muscle and the measure patterns are associated, and 
in the second step, the brightness assessment index data is input to the knowledge database.
Whereas, Kiyose, in the same field of endeavor, teaches: 
brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image (see pg. 10, para. 3 – “…it can be seen that the thickness of the rectus abdominis muscle is large and the fat (white particles) present in the image is small.”; see pg. 18, para. 1 – “…the higher the body fat percentage, the greater the amount of fat crossing, the higher the brightness of the muscle layer in the ultrasound image…the lower the body fat percentage, the smaller the amount of fat crossing, and in the ultrasound image, the brightness of the muscle layer is lowered…”), 
in the knowledge database (Fig. 1, storage unit 140), the brightness of the rectus abdominis muscle (brightness of the muscle layer) and the measure patterns (tissue quality information) are associated (see pg. 4, para. 1 – “This guideline information can be stored in the storage unit 140, for example, in a database format that can be read in association with tissue thickness information and tissue quality information at each measurement timing.”), and 
in the second step, the brightness assessment index data is input to the knowledge database (see pg. 18, para. 1 – “…the degree of fat crossing (marbling state) in the muscular tissue can be used as an index representing muscle quality information.”; see pg. 4, para. 1 – “This guideline information can be stored in the storage unit 140, for example, in a database format that can be read in association with tissue thickness information and tissue quality information at each measurement timing.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectus abdominis muscle assessment index data, as disclosed in Hiuga in view of Kim, by including to the rectus abdominis muscle assessment index data a brightness assessment index data indicating brightness of the rectus abdominis muscle in the tomographic image, as disclosed in Kiyose. One of ordinary skill in the art would have been motivated to make this modification in order to use the degree of fat crossing (marbling state) in the muscle as an index representing the muscle quality in an image, as taught in Kiyose (see pg. 18, para 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A. Kaya et al., “Ultrasonographic evaluation of the muscle architecture in patients with systemic lupus erythematosus,” Clinical Rheumatology, vol. 32, pp. 1155-1160, Apr. 2013 discloses measuring the muscle thickness and pennation angle of a gastrocnemius muscle in an ultrasonic image. 
Y. H. Oh et al., “Visceral-to-subcutaneous fat ratio as a predictor of the multiple metabolic risk factors for subjects with normal waist circumference in Korea,” Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy, vol. 10, pp. 505-511, Dec. 2017 discloses calculating the amount of abdominal visceral fat and subcutaneous fat in a CT image to determine the presence of metabolic risk factors. 
E. S. Choi et al., “Relationship between rectus abdominis muscle thickness and metabolic syndrome in middle-aged men,” PLoS ONE, vol. 12, no. 9, pp. 1-11, Sep. 2017 discloses measuring the thickness of the rectus abdominis muscle in CT images to determine the metabolic syndrome risk score.
Y. Coldron et al., “Postpartum characteristics of rectus abdominis on ultrasound imaging,” Manual Therapy, vol. 13, pp. 112-121, Oct. 2006 discloses measuring the thickness and shape of the left and right rectus abdominis muscle in separate ultrasound images.
J. S. Somerson et al., “Classifications in Brief: Goutallier Classification of Fatty Infiltration of the Rotator Cuff Musculature,” Clinical Orthopaedics and Related Research, vol. 474, pp. 1328-1332, Nov. 2015 discloses grading different muscles in an image based on the amount of fat within the muscle. 
C. P. Bridge et al., “Fully-Automated Analysis of Body Composition from CT in Cancer Patients Using Convolutional Neural Networks,” Lecture Notes in Computer Science, vol. 11041, pp. 1-10, Oct. 2018 discloses automating the analysis of body composition by using trained datasets of CT images segmented for areas of muscle, subcutaneous fat, and visceral fat. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793